EXHIBIT 10.2


FOURTH AMENDMENT TO THE
 
MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN
 
-----------------------------------------------------------------------------
 
The Monsanto Company 2005 Long-Term Incentive Plan (the “Plan”), is hereby
further amended as set forth below, effective as of September 1, 2010:


1.  
 Section 2.9 of the Plan is hereby amended to read in its entirety as follows:



 “2.9     “Change of Control” means the happening of any of the events described
in subsections (a) through (d) below:


(a)           the acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more
of either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control:  (A) any acquisition directly from the
Company; (B) any acquisition by the Company or a Subsidiary of the Company; (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Subsidiary of the Company; (D) any passive
acquisition as a result of a Company repurchase of outstanding securities (it
being understood that a subsequent active acquisition by the applicable Person
shall constitute a Change of Control, if immediately thereafter such Person
holds the requisite percentage of Outstanding Company Common Stock or
Outstanding Company Voting Securities); or (E) any acquisition pursuant to a
transaction that complies with clauses (1), (2) and (3) of subsection (c) of
this definition;


(b)           individuals who, as of the date of the initial public offering of
the common stock of the Company, constitute the Board (the “Incumbent Board”),
cease for any reason to constitute at least a majority of the Board; provided,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareowners, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;


 
 
 
(c)           consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50
percent of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including without limitation an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding the Company, a
Subsidiary of the Company, any entity resulting from a Business Combination or
any employee benefit plan (or related trust) thereof) beneficially owns,
directly or indirectly, 30 percent or more of the then-outstanding shares of
common stock of the entity resulting from such Business Combination or 30
percent or more of the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of directors
(or, for a non-corporate entity, equivalent governing body), of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;


(d)           approval by the shareowners of the Company of a complete
liquidation or dissolution of the Company.


 
2.  This Fourth Amendment shall be effective with respect to all Awards that are
outstanding on the date hereof and all Awards that are granted after the date
hereof.


3.  The Plan is otherwise ratified and confirmed without amendment.
 
 
 
2

